Wright, C. J.
I concur in the conclusion, that this cause must be reversed. I do not wish to be concluded, however, as to two points decided. I concur, that evidence of the proceedings under the garnishment, was not. admissible under the state of the pleadings, if objection had been made; but that such objection not having been made at the time of its introduction, it was too late to raise the question after argument, and when the court was instructing the jury. Again: I cannot agree that judgment against the garnishee, at the suit of the creditors of Charles Walters, before notice from the assignee of the assignment, is conclusive ; but that if the garnishee has notice, as in' this case, before payment, or execution executed, it is sufficient, and that plaintiff should recover, notwithstanding such judgment.